DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 23 December 2020.  Applicant’s amendment on 23 December 2020 amended Claims 1, 3-5, and 17.  Currently Claims 1-21 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 22 April 2020.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Response to Arguments

The remaining Applicant's arguments filed 23 December 2020 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 11, 12, 17-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAGHERI et al. (U.S. Patent Publication 2012/0053977 A1) (hereafter Bagheri) in further view of Hideo et al. (JP 2014-48897 A1) (hereafter Hideo) in further view of Kelly et al. (U.S. Patent 10,062,042 B1) (hereafter Kelly) in further view of Yasuharu et al. (JP 2000-214905A) (hereafter Yasuharu) in further view of Mitsunobu et al. (JP 2004-355172 A1) (hereafter Mitsunobu).

	Referring to Claim 1, Bagheri teaches a work instruction system for a facility including a plurality of processing machines, the work instruction system configured to provide work instructions on the plurality of processing machines to a plurality of workers, the work instruction system comprising:

a process plan storage section configured to store a process plan that defines a performing sequence regarding processing performed by the plurality of processing machines and work on the plurality of processing machines performed by the plurality of workers (see; par. [0062]-[0065], and par. [0081]-[0085] of Bagheri teaches a plan that is generated and saved that defines the work that needs to be performed in the factory operations as well as instructions in the form of work packets used to utilize factory operations).

Bagheri does not explicitly disclose the following imitations, however,

Hideo teaches  an operation terminal disposed within the facility and including an input section and a display section (see; pg. 3 par. 6-9, and pg. 11, par. 9 of Hideo teaches the inputting the user information production plan provided for operation to be performed), and
the operation terminal is configured to present the next work for the specified worker to the specified worker using the display section when the specified worker operates the input section (see; pg. 11, par. 9 of Hideo teaches a display at an operation presents to a process the operational instructions and provides an interaction for a user to input information regarding the process).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri fails to disclose that a process plan storage section configured to store a process plan that defines a performing sequence regarding processing performed by the plurality 

Hideo discloses a machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility, a next work candidate extraction section configured to extract a plurality of next work candidates for the plurality of workers based on the current operation states of the plurality of processing machines and the process plan, an operation terminal disposed within the facility and including an input section and a display section, and the operation terminal is configured to present the next work for the specified worker to the specified worker using the display section when the specified worker operates the input section.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri a machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility, a next work candidate extraction section configured to extract a plurality of next work candidates for the plurality of workers based on the current operation states of the plurality of processing machines and the process plan, an operation terminal disposed within the facility and including an input section and a display section, and the operation terminal is configured to present the next work for the specified worker to the specified worker using the display section when the specified worker operates the input section as taught by Hideo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, and Hideo teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.

Behari in further view of Hideo does not explicitly disclose the following limitations, however,

Kelly teaches a machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility directly from controllers of the plurality of processing machines in the facility (see; Figure 6, col. 6, lines (19-28) and col. 7, lines (23-34) of Kelly teaches determining the current state of a plurality of equipment collected by controllers, sensors, and electronic equipment attached to the equipment) and
a next work candidate extraction section configured to extract a plurality of next work candidates for the plurality of workers based on the current operation states of the plurality of processing machines directly obtained from the controllers of the plurality of processing machines and the process plan (see; Figure 6, col. 6, lines (19-28) and col. 7, lines (23-34) of Kelly teaches determining the current state of a plurality of equipment collected by controllers, sensors, and electronic equipment attached to the equipment that is utilized to define the tasks that need to be performed on the equipment as well as identify necessary workers to perform the task).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri and Hideo discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri and Hideo fails to disclose a machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility directly from controllers of the plurality of processing machines in the facility, and a 

Kelly discloses machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility directly from controllers of the plurality of processing machines in the facility, and a next work candidate extraction section configured to extract a plurality of next work candidates for the plurality of workers based on the current operation states of the plurality of processing machines directly obtained from the controllers of the plurality of processing machines and the process plan.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri and Hideo machine state acquisition section configured to obtain current operation states of each of the plurality of processing machines in the facility directly from controllers of the plurality of processing machines in the facility, and a next work candidate extraction section configured to extract a plurality of next work candidates for the plurality of workers based on the current operation states of the plurality of processing machines directly obtained from the controllers of the plurality of processing machines and the process plan as taught by Kelly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, and Kelly teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.

Bagheri in view of Hideo in further view of Kelly does note explicitly disclose the following limitations, however,

Yasuharu teaches a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types (see; pg. 3-4, par. 

a next work determination section configured to determine next work for a specified worker from among the plurality of next work candidates based on the work capacity stored in the capacity database (see; pg. 3-4, par. [0007]-[0013] and pg. 7, par. 6-10 of Yasuharu teaches determining a next assignment where the assignment takes into account a specific workers skill based on previously stored information about the worker).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri, Hideo, and Kelly discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, and Kelly fails to disclose a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a 

Yasuharu discloses a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types and a next work determination section configured to determine next work for a specified worker from among the plurality of next work candidates based on the work capacity stored in the capacity database.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, and Kelly a capacity database configured to store work capacity of each of the plurality of workers with regard to each of a plurality of work types and a next work determination section configured to determine next work for a specified worker from among the plurality of next work candidates based on the work capacity stored in the capacity database as taught by Yasuharu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, and Yasuharu teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.

Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose the following limitation however,

Mitsunobu teaches the process plan is updated to predict a schedule for completion of a production target based on (i) processing performed by the processing machine from the plurality of processing machines on the production target and (ii) a predicted completion of the next work by the specific worker based on the skill level indicated by the work capacity of the specific worker (see; par. [0061] of Mitsunobu teaches updating a plan based on input regarding standard work time of the station and par. [0021] and worker information that reflects 

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Mitsunobu teaches job shop type production system, tracking device and as it is comparable in certain respects to Bagheri, Hideo, Kelly, and Yasuharu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri, Hideo, Kelly, and Yasuharu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, and Yasuharu fails to disclose the process plan is updated to predict a schedule for completion of a production target based on (i) processing performed by the processing machine from the plurality of processing machines on the production target and (ii) a predicted completion of the next work by the specific worker based on the skill level indicated by the work capacity of the specific worker.

Mitsunobu discloses the process plan is updated to predict a schedule for completion of a production target based on (i) processing performed by the processing machine from the plurality of processing machines on the production target and (ii) a predicted completion of the next work by the specific worker based on the skill level indicated by the work capacity of the specific worker.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, and Yasuharu the process plan is updated to predict a schedule for completion of a production target based on (i) processing performed by the processing machine from the plurality of processing machines on the production target and (ii) a predicted completion of the next work by the specific worker based on the skill level indicated by the work capacity of the specific worker as taught by Mitsunobu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri does not explicitly disclose a system having the limitations of, however,

Hideo teaches the next work determination section is configured to determine the next work for the specified worker based on work capacity of the specified worker and work capacity of another worker who is able to perform the next work in the facility (see; pg. 3 par. 1-3, and pg. 6, par. 6-9 of Hideo teaches a next work determination including next steps and 

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri fails to disclose the next work determination section is configured to determine the next work for the specified worker based on work capacity of the specified worker and work capacity of another worker who is able to perform the next work in the facility.

Hideo discloses the next work determination section is configured to determine the next work for the specified worker based on work capacity of the specified worker and work capacity of another worker who is able to perform the next work in the facility.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri the next work determination section is configured to determine the next work for the specified worker based on work capacity of the specified worker and work capacity of another worker who is able to perform the next work in the facility as taught by Hideo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, and Hideo teach the gathering of employee data and 


	Referring to Claim 7, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly does not explicitly disclose a system having the limitations of, however,

Yasuharu teaches skill level of each worker for each work type is based on information as to whether each of the plurality of workers has an ability to perform work of each of the plurality of work types (see; pg. 7, par. 9 – pg. 8, par. 1 of Yasuharu teaches stored information regarding the workers skill level is based on a level of ability to perform a certain type of work on a scale 0 to 5).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is 

Bagheri, Hideo, and Kelly discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, and Kelly fails to disclose skill level of each worker for each work type is based on information as to whether each of the plurality of workers has an ability to perform work of each of the plurality of work types.

Yasuharu discloses skill level of each worker for each work type is based on information as to whether each of the plurality of workers has an ability to perform work of each of the plurality of work types.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, and Kelly skill level of each worker for each work type is based on information as to whether each of the plurality of workers has an ability to perform work of each of the plurality of work types as taught by Yasuharu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, and Yasuharu teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 7 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly does not explicitly disclose a system having the limitations of, however,

the skill level of each work type is further based on a proficiency level designated for each worker among the plurality of workers that have the ability to perform the work of a work type among the plurality of work types (see; pg. 7, par. 9 – pg. 8, par. 1 of Yasuharu teaches stored information regarding the workers skill level is based on a level of ability to perform a certain type of work on a scale 0 to 5, which is viewed as a function of how proficient they are with the work to perform at a specific area (i.e. type of work)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri, Hideo, and Kelly discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, and Kelly fails to disclose the skill level of each work type is further based on a proficiency level designated for each worker among the plurality of workers that have the ability to perform the work of a work type among the plurality of work types.

Yasuharu discloses the skill level of each work type is further based on a proficiency level designated for each worker among the plurality of workers that have the ability to perform the work of a work type among the plurality of work types.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, and Kelly the skill level of each work type is further based on a proficiency level designated for each worker among the plurality of workers that have the ability to perform the work of a work type among the plurality of work types as taught by Yasuharu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, and Yasuharu teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri does not explicitly disclose a system having the limitations of, however,

Hideo teaches the plurality of processing machines includes a machine tool and a robot (see; pg. 8, par. 4-5 of Hideo teaches an industrial environment including machining and finishing machines that also involve cutting operations).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production 

Bagheri discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri fails to disclose the plurality of processing machines includes a machine tool and a robot.

Hideo discloses the plurality of processing machines includes a machine tool and a robot.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri the plurality of processing machines includes a machine tool and a robot as taught by Hideo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, and Hideo teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Referring to Claim 12, see discussion of claim 1 above, while see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

the plurality of processing machines includes a lathe and a grinder (see; par. [0028] of Mitsunobu teaches lathe and grinders as part of devices being tracked in a production system).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Mitsunobu teaches job shop type production system, tracking device and as it is comparable in certain respects to Bagheri, Hideo, Kelly, and Yasuharu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Bagheri, Hideo, Kelly, and Yasuharu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, and Yasuharu fails to disclose the plurality of processing machines includes a lathe and a grinder.

Mitsunbou discloses the plurality of processing machines includes a lathe and a grinder.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, and Yasuharu the plurality of processing machines includes a lathe and a grinder as taught by Mitsunbou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunbou teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Referring to Claim 17, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches a facility.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1.

Referring to Claim 18, see discussion of claim 17 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the facility above Claim 18 recites the same or similar limitations as those addressed above in claim 11, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 11.

Referring to Claim 19, see discussion of claim 17 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the facility above Claim 19 recites the same or similar limitations as those addressed above in 

Referring to Claim 21, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Mitsunobu teaches the skill level indicated by the work capacity of the specified worker is updated based on an amount of time required for the worker to complete the next work on the machine from the plurality of machines (see; par. [0021] of Mitsunobu teaches the skill level of a worker is taken into account, par. [0005] as well as the tact (i.e. cycle) time a worker needs to perform a task in the determination of the generating of the work process to determine the and carry out timing decisions (i.e. capacity), where par. [0011] a model is used taking into account the machine and specific worker assigned based on known information in order to perform the production prediction, where the machines par. [0019] include multiple types of equipment and processes, this is viewed to teach that in order to determine the best outcome the combination of workers skill, time to perform the task, and machines are determined in all permutations in order to solve the model in the most ideal way including multiple machines and processes in sequence.

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Bagheri, Hideo, Kelly, and Yasuharu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, and Yasuharu fails to disclose the skill level indicated by the work capacity of the specified worker is updated based on an amount of time required for the worker to complete the next work on the machine from the plurality of machines.

Mitsunobu discloses the skill level indicated by the work capacity of the specified worker is updated based on an amount of time required for the worker to complete the next work on the machine from the plurality of machines.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, and Yasuharu the skill level indicated by the work capacity of the specified worker is updated based on an amount of time required for the worker to complete the next work on the machine from the plurality of machines as taught by Mitsunobu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination .


Claims 3-6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAGHERI et al. (U.S. Patent Publication 2012/0053977 A1) (hereafter Bagheri) in further view of Hideo et al. (JP 2014-48897 A1) (hereafter Hideo) in further view of Kelly et al. (U.S. Patent 10,062,042 B1) (hereafter Kelly) in further view of Yasuharu et al. (JP 2000-214905A) (hereafter Yasuharu) in further view of Mitsunobu et al. (JP 2004-355172 A1) (hereafter Mitsunobu) in further view of Kocur (U.S. Patent 5,913,201).

	Referring to Claim 3, see discussion of claim 2 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu does not explicitly disclose a system having the limitations of, however,

Kocur teaches the next work candidate extraction section is configured to extract the plurality of next work candidates and to determine a priority order of the plurality of next work candidates, and the next work determination section is configured to determine a next work candidate with low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker and the work capacity of the another worker (see; col. 10, line (31) – col. 12, line (14) of Kocur teaches determining a work candidate process that determines the next best work candidate based on a priority of the best worker for the task also taking into account a priority of 

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Mitsunobu teaches job shop type production system, tracking device and as it is comparable in certain respects to Bagheri, Hideo, Kelly, and Yasuharu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kocur teaches determining the optimum assignment of work based on current projects taking into account the status of the workers and needs of the work and as it is comparable in certain respects to Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Kocur discloses the next work candidate extraction section is configured to extract the plurality of next work candidates and to determine a priority order of the plurality of next work candidates, and the next work determination section is configured to determine a next work candidate with low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker and the work capacity of the other worker.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the next work candidate extraction section is configured to extract the plurality of next work candidates and to determine a priority order of the plurality of next work candidates, and the next work determination section is configured to determine a next work candidate with low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker and the work capacity of the other worker as taught by Kocur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Referring to Claim 4, see discussion of claim 3 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu in further view of Kocur teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Mitsunobu in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Kocur teaches the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the anther worker, and the process plan (see; col. 10, line (31) – col. 12, line (30) of Kocur teaches the determining of work is based on a priority of a worker that takes into account ability of the worker and skills of the worker compared to other workers also taking into account the time they have available according to current production plans (i.e. process plan)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, and the process plan.

Kocur discloses the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, and the process plan.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, and the process plan as taught by Kocur since the claimed invention is merely a 


	Referring to Claim 5, see discussion of claim 4 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Kocur teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Kocur teaches the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the another worker, the process plan, and a current state of the another worker (see; col. 10, line (31) – col. 12, line (30) of Kocur teaches the determining of a work assignment is configured to take into account the low priority worker as well as the time the workers have available (i.e. capacity), how it relates to the current operation of the plant and what the others are currently working on (i.e. state)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, the process plan, and a current state of the other worker.

Kocur discloses the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, the process plan, and a current state of the other worker.

 (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the next work determination section is configured to determine the next work candidate with the low priority as the next work for the specified worker from among the plurality of next work candidates based on the work capacity of the specified worker, the work capacity of the other worker, the process plan, and a current state of the other worker as taught by Kocur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 6, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu does not explicitly disclose a system having the limitations of, however,

Kocur teaches the work instruction system includes a work state acquisition section configured to obtain start information and finish information on the work performed by each of the plurality of workers (see; col. 5, lines (20-30) of Kocur teaches including determining the work state of the factory including determining the start and finish information in order to determine how to assign the available workers that are available), and
the next work determination section is configured to determine, from among the plurality of next work candidates, the next work for a worker whose work finish information is obtained by the work state acquisition section (see; col. 10, line (37) – 

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Mitsunobu teaches job shop type production system, tracking device and as it is comparable in certain respects to Bagheri, Hideo, Kelly, and Yasuharu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kocur teaches determining the optimum assignment of work based on current projects taking into account the status of the workers and needs of the work and as it is comparable in certain respects to Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Kocur discloses the work instruction system includes a work state acquisition section configured to obtain start information and finish information on the work performed by each of the plurality of workers, and the next work determination section is configured to determine, from among the plurality of next work candidates, the next work for a worker whose work finish information is obtained by the work state acquisition section.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the work instruction system includes a work state acquisition section configured to obtain start information and finish information on the work performed by each of the plurality of workers, and the next work determination section is configured to determine, from among the plurality of next work candidates, the next work for a worker whose work finish information is obtained by the work state acquisition section as taught by Kocur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu teaches the system above, Bagheri in view 

Kocur teaches the process plan storage section is configured to store the process plan that is obtained by updating an initial process plan that is set in advance in accordance with states of the plurality of processing machines and work achievements accomplished by the plurality of workers (see; Figure 1, col. 6, lines (52-65), and col. 10, line (31) – col. 12, line (30) of Kocur teaches a process plan is updated in order to take the initial plan and optimize it taking into account current situation of the plant (i.e. state) and skills of the worker (i.e. achievement)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Mitsunobu teaches job shop type production system, tracking device and as it is comparable in certain respects to Bagheri, Hideo, Kelly, and Yasuharu which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the process plan storage section is configured to store the process plan that is obtained by updating an initial process plan that is set in advance in accordance with states of the plurality of processing machines and work achievements accomplished by the plurality of workers.

Kocur discloses the process plan storage section is configured to store the process plan that is obtained by updating an initial process plan that is set in advance in accordance with states of the plurality of processing machines and work achievements accomplished by the plurality of workers.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the process plan storage section is configured to store the process plan that is obtained by updating an initial process plan that is set in advance in accordance with states of the plurality of processing machines and work achievements accomplished by the plurality of workers as taught by Kocur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Kocur teaches the next work determination section is configured to determine the next work for a worker who has lower work capacity than standard capacity within a range where a delay does not occur in the process plan (see; col. 15, line (9) – col. 16, line (15) of Kocur teaches the next work assignment determination is based on the determination based on a consideration of available time (i.e. capacity) and low priority but can perform with the skills needed to minimize the amount of delay with an optimize process plan).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain respects to Bagheri which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kelly provides an electronically assigning tasks to workers while the workers are distributed among different location within a work area and as it is comparable in certain respects to Bagheri and Hideo which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yasuharu teaches work management supporting device and as it is comparable in certain respects to Bagheri, Hideo, and Kelly which assigning of plurality of work for projects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the next work determination section is configured to determine the next work for a worker who has lower work capacity than standard capacity within a range where a delay does not occur in the process plan.

Kocur discloses the next work determination section is configured to determine the next work for a worker who has lower work capacity than standard capacity within a range where a delay does not occur in the process plan.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the next work determination section is configured to determine the next work for a worker who has lower work capacity than standard capacity within a range where a delay does not occur in the process plan as taught by Kocur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAGHERI et al. (U.S. Patent Publication 2012/0053977 A1) (hereafter Bagheri) in further view of Hideo et al. (JP 2014-48897 A1) (hereafter Hideo) in further view of Kelly et al. (U.S. Patent 10,062,042 B1) (hereafter Kelly) in further view of Yasuharu et al. (JP 2000-214905A) (hereafter Yasuharu) in further view of Mitsunobu et al. (JP 2004-355172 A1) (hereafter Mitsunobu) in further view of Takamichi et al. (JP 4321020 B2) (hereafter Takamichi).

Referring to Claim 13, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu does not explicitly disclose a system having the limitations of, however,

Takamichi teaches the specified the capacity database correspondingly stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine (see; par. [0004], par. [0007], par. [0027], and par. [0062] of Takamichi teaches the storing of information including pulse of the user (i.e. biological)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri provides the unique resource value statement is assigned to different human resources based on resource values and automated schedule of the resources to machines is therefore viewed as analogous art in the same field of endeavor.  Additionally, Hideo provides a production management system and production management method and as it is comparable in certain 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the specified the capacity database correspondingly stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine.

Takamichi discloses the specified the capacity database correspondingly stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine.

 (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the specified the capacity database correspondingly stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine as taught by Takamichi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunbou, and Takamachi teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Referring to Claim 14, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu does not explicitly disclose a system having the limitations of, however,

Takamichi teaches the specified, the capacity database correspondingly stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine (see; par. [0004], par. [0007], par. [0027], and par. [0062] of Takamichi teaches the storing of information including pulse of the user (i.e. biological), equipment information, movement and changes to velocity of the machine (i.e. acceleration), position information, image processing, and image identifying work done by worker).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the specified, the capacity database correspondingly stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine.



It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the specified, the capacity database correspondingly stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine as taught by Takamichi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunbou, and Takamachi teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Takamichi teaches the capacity database stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers (see; par. [0004], par. [0007], par. [0027], and par. [0062] of Takamichi teaches the storing of information including pulse of the user (i.e. biological)).

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri 

Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the capacity database stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers.



It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the capacity database stores at least one of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers as taught by Takamichi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunbou, and Takamachi teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 1 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu does not explicitly disclose a system having the limitations of, however,

Takamichi teaches the capacity database stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers (see; par. [0004], par. [0007], par. [0027], and par. [0062] of Takamichi teaches the storing of information including pulse of the user (i.e. biological), equipment information, movement and changes to velocity of the machine (i.e. acceleration), position information, image processing, and image identifying work done by worker).



Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu discloses scheduling of resources from a multi-skill multi-level human resource pool.  However, Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu fails to disclose the capacity database stores each of position information, biological 

Takamichi discloses the capacity database stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, and Mitsunobu the capacity database stores each of position information, biological information, acceleration information, imaging information of the specified worker, and imaging information of a processing machine for each of the plurality of workers as taught by Takamichi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Bagheri, Hideo, Kelly, Yasuharu, Mitsunbou, and Takamachi teach the gathering of employee data and work tasks in order to determine the assignment the workers and they do not contradict or diminish the other alone or when combined.


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAGHERI et al. (U.S. Patent Publication 2012/0053977 A1) (hereafter Bagheri) in further view of Hideo et al. (JP 2014-48897 A1) (hereafter Hideo) in further view of Kelly et al. (U.S. Patent 10,062,042 B1) (hereafter Kelly) in further view of Yasuharu et al. (JP 2000-214905A) (hereafter Yasuharu) in further view of Mitsunobu et al. (JP 2004-355172 A1) (hereafter Mitsunobu) in further view of Kocur (U.S. Patent 5,913,201) in further view of SAITO (U.S. Patent Publication 20120084031) (hereafter Saito).

Referring to Claim 20, see discussion of claim 6 above, while Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu in further view of Kocur teaches the system above, Bagheri in view of Hideo in further view of Kelly in further view of Yasuharu in further view of Mitsunobu in further view of Kocur does not explicitly disclose a system having the limitations of, however,

Saito teaches when the work state acquisition section obtains the start information from a stationary terminal, the work state acquisition section sets a current time as a start time (see; par. [0099], par. [0110] of Saito teaches the state of the equipment is collected and displays state measurement data including the start, stop and end times of the equipment), and
when the work state acquisition section obtains the start information from a mobile terminal, the work state acquisition section sets an estimated start time different from the current time as the start time (see; par. [0039], par. [0110], and par. [0180] of Saito teaches a work state of the equipment is determined which is capable of being sent to mobile devices and if the machine with the ability of the system to estimate data regarding the state which is viewed as including the start, stop and end time of the equipment), and
when the work state acquisition section obtains the finish information from the stationary terminal, the work state acquisition section sets the current time as a finish time (see; par. [0099], par. [0110] of Saito teaches the state of the equipment is collected and displays state measurement data including the start, stop and end times of the equipment), and 
when the work state acquisition section obtains the finish information from the mobile terminal, the work state acquisition section sets an estimated finish time different from the current time as the finish time (see; par. [0039], par. [0110], and par. [0180] of Saito teaches a work state of the equipment is determined which is capable of being sent to mobile devices and if the machine with the ability of the system to estimate data regarding the state which is viewed as including the start, stop and end time of the equipment), and

The Examiner notes that Bagheri teaches similar to the instant application deal with the scheduling of resources from a multi-skill multi-level human resource pool. Specifically, Bagheri 

 when the work state acquisition section obtains the start information from a mobile terminal, the work state acquisition section sets an estimated start time different from the current time as the start time, when the work state acquisition section obtains the finish information from the stationary terminal, the work state acquisition section sets the current time as a finish time, and when the work state acquisition section obtains the finish information from the mobile terminal, the work state acquisition section sets an estimated finish time different from the current time as the finish time.

Saito discloses when the work state acquisition section obtains the start information from a stationary terminal, the work state acquisition section sets a current time as a start time,  when the work state acquisition section obtains the start information from a mobile terminal, the work state acquisition section sets an estimated start time different from the current time as the start time, when the work state acquisition section obtains the finish information from the stationary terminal, the work state acquisition section sets the current time as a finish time, and when the work state acquisition section obtains the finish information from the mobile terminal, the work state acquisition section sets an estimated finish time different from the current time as the finish time.

It would be obvious to one of ordinary skill in the art to include in the task assignment (system/method/apparatus) of Bagheri, Hideo, Kelly, Yasuharu, Mitsunobu and Kocur when the work state acquisition section obtains the start information from a stationary terminal, the work state acquisition section sets a current time as a start time,  when the work state acquisition section obtains the start information from a mobile terminal, the work state acquisition section sets an estimated start time different from the current time as the start time, when the work state acquisition section obtains the finish information from the stationary terminal, the work state acquisition section sets the current time as a finish time, and when the work state acquisition section obtains the finish information from the mobile terminal, the work state acquisition 


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623